    Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO,
INC., CHINESE AMERICAN
CITIZENS ALLIANCE OF
GREATER NEW YORK, ASIAN
AMERICAN COALITION FOR
EDUCATION, PHILLIP YAN HING
WONG, YI FANG CHEN, and CHI
WANG,
                            Plaintiﬀs,

              – against –

BILL DE BLASIO, in his official
capacity as Mayor of New York, and
RICHARD A. CARRANZA, in his
official capacity as Chancellor of the
New York City Department of
Education,
                            Defendants.    OPINION & ORDER
                                             18 Civ. 11657 (ER)
                – and –

 TEENS TAKE CHARGE, HISPANIC
 FEDERATION, DESIS RISING UP
 AND MOVING, COALITION FOR
 ASIAN AMERICAN CHILDREN
 AND FAMILIES, O.R., a minor by
 and through his mother and next
 friend, ELIZABETH PIERRET, A.S.,
 a minor by and through his father and
 next friend, ODUNLAMI SHOWA,
 C.M., a minor by and through his
 mother and next friend, ROSA
 VELASQUEZ, K.B., a minor by a
 through her mother and next friend,
 TIFFANY M. BOND, and N.D.F. and
 N.E.F., minor children by and through
 their mother and next friend,
 LAUREN R. MAHONEY,

       Proposed Defendant-Intervenors
      Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 2 of 18




RAMOS, D.J.:

        Plaintiﬀs bring this action against Bill de Blasio, Mayor of New York, and

Richard A. Carranza, Chancellor of the New York City Department of Education

(“DOE”), claiming that the Mayor and Chancellor’s changes to the admissions process

for the eight specialized New York City public high schools violate the Equal Protection

Clause of the Fourteenth Amendment because they discriminate against Asian-American

students. Plaintiﬀs are three organizations—Christa McAuliﬀe Intermediate School PTO,

Inc., Chinese American Citizens Alliance of Greater New York, and Asian American
Coalition for Education—and three individuals—Phillip Yan Hing Wong, Yi Fang Chen,

and Chi Wang, who are the parents of students in New York City public schools.

        Before the Court is a motion to intervene ﬁled by a group of organizations and

children (“Proposed Intervenors”) in defense of the Mayor and Chancellor’s changes.

Proposed Intervenors include the organizations Teens Take Charge, Desis Rising Up and

Moving, Hispanic Federation, and Coalition for Asian American Children and Families;

as well as O.R., by and through his mother, Elizabeth Pierret; A.S., by and through his

father, Odunlami Showa; C.M. by and through his mother, Rosa Velasquez; K.B. by and

through her mother Tiﬀany M. Bond; and N.D.F. and N.E.F., by and through their mother

Lauren R. Mahoney. For the reasons stated below, Proposed Intervenors’ motion is

GRANTED.
I.      BACKGROUND
        A. 1e Underlying Litigation
        fe Court assumes familiarity with its previous decision in this case, Christa

McAuliﬀe Intermediate School PTO, Inc. v. de Blasio, 364 F. Supp. 3d 253 (S.D.N.Y.

2019). As such, it will summarize only the facts necessary to resolve this motion.1


1
  fese facts are taken from the Court’s previous decision, see 364 F. Supp. 3d 253, and from Proposed
Intervenors’ allegations. Herman v. New York Metro Area Postal Union, 97 Civ. 6839 (KMW), 1998 WL
214787, at *1 (S.D.N.Y. Apr. 30, 1998) (“fe applicants’ well-pleaded allegations must be accepted as true




                                                   2
      Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 3 of 18




         New York City Department of Education (“DOE”) operates eight high schools
that, under state law, must admit students solely on the basis of an academic exam. See
McAuliﬀe, 364 F. Supp. 3d at 264. fese schools are notable not only for their
prestigiousness, but also for their lack of diversity. Id. at 264–67.
         fe state law that requires the specialized schools to use testing as the basis for
admissions is the Hecht-Calandra Act (the “Act”). N.Y. Educ. L. § 2590-g(12)(b) (1997).
fe Act only explicitly names three schools—Bronx High School of Science, Stuyvesant
High School, and Brooklyn Technical High School, id.—but the Act’s testing regime
currently extends to the ﬁve newer Specialized High Schools as well. Doc. 101 at 24.
fe test the specialized high schools use is the Specialized High School Admissions Test
(“SHSAT”). fe Act provides only one other means of admission—the Discovery

program. Under the Act, to be eligible for the program, a student must: (1) be
disadvantaged; (2) be certiﬁed by her current school as being “high potential”; (3) score
just below the lowest overall score of all admitted students; and (4) successfully complete
a summer preparatory program demonstrating her ability to “cope with the special high
school program.” McAuliﬀe, 364 F. Supp. 3d at 265. Importantly, however, the Act
neither deﬁnes “disadvantaged” nor prescribes the number of students that may be
admitted through the Discovery program, leaving such determination to the discretion of

the Chancellor. Id.
         In the spring of 2018, a DOE working group recommended to Chancellor
Carranza that he modify the Discovery program in order to increase the racial, ethnic,
geographic, and socio-economic diversity of the specialized schools. Id. at 267. fere
were two parts to the proposed changes, both of which relate to the two areas that the Act
left to the discretion of the Chancellor: the size of the Discovery program and the



for purposes of considering a motion to intervene, with no determination made as to the merits of the issues
in dispute.” (citation omitted)).



                                                     3
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 4 of 18




deﬁnition of “disadvantaged.” Id. First, the DOE sought to expand the program.

Second, the DOE sought to change the eligibility criteria for the Discovery program. Id.

Only the second change is at issue in this case.

       fe old and proposed criteria diﬀer little except that, under the new plan, to

qualify as “disadvantaged,” a student would have to attend a school with a 2017–2018

Economic Need Index (“ENI”) of 60% or higher. Id. fe ENI indicator is itself based on

another indicator, a student’s “Economic Need Value,” which measures the relative

poverty of a student. Id. A school’s ENI is simply the average ENV of its students. Id.
at 268. A higher ENI thus indicates a poorer student body. Id. fe ENI requirement is

not insigniﬁcant because only students who attend a school with a relatively low-income

student body are eligible for the Discovery program. fus, if a student is herself very

low-income but attends an intermediate school with an ENI below 60%, the student is

ineligible for Discovery, despite the fact that the student would have been eligible for the

program under the prior criteria. Id.

       Modeling conducted by a DOE working group projected that the ENI requirement

would change the racial makeup of the Discovery program and therefore of the

specialized schools, albeit only slightly. Id. In particular, the projections showed a slight

decline of Asian-American and white enrollment and a slight increase in Black and

Hispanic enrollment. Id. DOE policymakers had access to these projections while
considering and designing the changes to the Discovery program. Id.

       Plaintiﬀs acknowledge that the proposed changes to the Discovery program are

facially race-neutral. fey claim, however, that the changes will have a disparate impact

on Asian-American students, and that Defendants intended this eﬀect. fey note that the

projected increase in Black and Latino enrollment will come largely at the expense of

Asian-American students. Id. Recently released numbers, however, show an increase in

oﬀers for Black, Latino, and Asian-American applicants. Doc. 101 at 6.




                                              4
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 5 of 18



       B. Proposed Intervenors
       Proposed Intervenors include a current specialized high school student, seventh

and eighth-grade students with increased chances of admission to the specialized high
schools under the revised Discovery program, and organizations dedicated to increasing
diversity and integration in New York City public schools. Id. at 3.
       fe students include O.R., A.S., C.M., N.D.F., N.E.F., and K.B. O.R. is an Afro-
Latino junior at one of the specialized high schools who gained admission by
participating in the Discovery program. fough he has thrived there, he has experienced
tokenism in the classroom and can speak to the negative impacts of the lack of diversity
at his school. Id. at 9. A.S., C.M., N.D.F., and N.E.F. are Black and Latino eighth-
graders who have applied to the specialized high schools and qualify for the revised
Discovery program. Because their SHSAT scores were not high enough to qualify for
automatic admission to one of these schools, the Discovery program now oﬀers their only
possible chance of admission. Id. at 9–12. K.B. is a Black seventh-grade student who
plans to apply to a specialized high school, qualiﬁes for the revised Discovery program,
and is currently participating in a SHSAT preparation program. Id. at 10–11.
        fe organizations include Teens Take Charge, Hispanic Federation, Desis Rising
Up and Moving, and Coalition for Asian American Children and Families. Teens Take
Charge is a student-led group that advocates for educational equity and whose members
come from more than thirty diﬀerent high schools across all ﬁve New York City
boroughs. Id. at 12. Hispanic Federation, Desis Rising Up and Moving, and Coalition
for Asian American Children and Families are nonproﬁt member organizations who have
a history of advocating for education equity. Hispanic Federation works to support

Hispanic Families and strengthen Latino institutions. Id. at 13–14. Desis Rising Up and
Moving focuses on helping low-income South Asian and Indo-Caribbean communities.
Id. at 13. And Coalition for Asian American Children and Families advocates for equity
and opportunity for marginalized Asian Paciﬁc American children and families. Id. at 14.



                                            5
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 6 of 18




In addition to their policy work, all four organizations have members who have an
interest in increased racial diversity at the specialized high schools and who stand to
beneﬁt from the revised Discovery program. Id. at 12–14.
       Together, Proposed Intervenors seek to show that the race-neutral revised
Discovery program is “designed to mitigate the gross deﬁciencies of an admissions
program that rests on a single test, to expand equal access to publicly-funded educational
opportunities, and to increase diversity along geographical, socioeconomic, and racial
lines in the Specialized High Schools.” Id. at 6. In intervening, they seek to “vigorously
defend the modest gains that the [revised Discovery program] has engendered.” Id. at 7.
       C. Procedural History
       Plaintiﬀs ﬁled their complaint and a motion for preliminary injunction on
December 13, 2018, alleging that the revised Discovery program violated the Equal
Protection Clause of the Fourteenth Amendment. Docs. 1, 10. On January 10, 2019,
Defendants answered the complaint, Doc. 42, and on January 16, 2019, they requested an
expedited decision on the preliminary injunction motion, citing administrative concerns,
Doc. 43. On February 25, 2019, the Court denied Plaintiﬀs’ preliminary injunction
motion, ﬁnding that the revised Discovery program would likely survive both rational
basis and strict scrutiny review. Docs. 66, 69; see McAuliﬀe, 364 F. Supp. 3d at 273–84.
fe Court also found that only the three organizations and one of the individual plaintiﬀs
had standing. McAuliﬀe, 364 F. Supp. 3d at 271–76. Plaintiﬀs appealed. Doc. 68. On
December 20, 2019, the Second Circuit aﬃrmed the decision but found that, on the
record before it, the organizational plaintiﬀs also lacked standing, though it suggested
that this defect might be cured. Doc. 119.

       Proposed Intervenors ﬁled their motion on June 27, 2019, while the appeal was
pending. Doc. 100.




                                             6
      Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 7 of 18



II.     DISCUSSION
        Proposed Intervenors have moved to intervene as a matter of right pursuant to

Federal Rule of Civil Procedure 24(a)(2) or, alternatively, permissively pursuant to Rule
24(b). If allowed to intervene, either as of right or permissively, Defendants request that
the Court impose conditions preventing Proposed Intervenors from: “(i) materially
expand[ing] discovery; (ii) join[ing] new parties; (iii) bring[ing] a cross-claim against
Defendants; (iv) seek[ing] relief other than dismissal of the action[;] or (v) advanc[ing]
any argument or propound[ing] any discovery relating to or arising from a contention that
DOE has previously discriminated against any class of students.” Doc. 92 at 8. For the
reasons stated below, Proposed Intervenors’ motion is GRANTED, and Defendants’
request is DENIED.
        A. Intervention
        Rule 24(a)(2) provides in relevant part:
             On timely motion, the court must permit anyone to intervene who .
             . . claims an interest relating to the property or transaction that is the
             subject of the action, and is so situated that disposing of the action
             may as a practical matter impair or impede the movant’s ability to
             protect its interest, unless existing parties adequately represent that
             interest.
Intervention as a matter of right requires an applicant to: “(1) ﬁle a timely motion; (2)
show an interest in the litigation; (3) show that its interest may be impaired by the
disposition of the action; and (4) show that its interest is not adequately protected by the
parties to the action.” Grewal v. Cueno, No. 13 Civ. 6836 (RA) (HBP), 2014 WL
2095166, at *3 (S.D.N.Y. May 20, 2014) (quoting In re Holocaust Victim Assets Litig.,
225 F.3d 191, 197 (2d Cir. 2000)). Failure to satisfy any of these criteria is suﬃcient to
deny a motion to intervene as of right. In re Bank of N.Y. Derivative Litig., 320 F.3d 291,
300 (2d Cir. 2003) (internal quotation marks and citation omitted). 2

2
  Because Proposed Intervenors are not seeking additional relief—in other words, they are seeking only to
defend the revised Discovery program—the Court need not, at this point, consider whether they
independently have Article III standing. See McConnell v. Fed. Election Comm’n, 540 U.S. 93, 233 (2003)




                                                    7
      Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 8 of 18




         No one contests that Proposed Intervenors have ﬁled a timely motion. Instead,
Defendants argue that Proposed Intervenors have failed to meet any of the remaining
factors. Doc. 92 at 5–6. Plaintiﬀs, on the other hand, admit that Proposed Intervenors
have a “strong, concrete interest in the outcome of [the] case,” but maintain that this
interest is adequately protected by Defendants. Doc. 93 at 1.
             Interest in the Litigation
         Defendants maintain that Proposed Intervenors have asserted certain interests that
are not within the subject matter of this action, and that they therefore cannot satisfy this
factor of the test for intervention as a matter of right. Doc. 92 at 5. For example, they
cite to the Proposed Intervenors’ interest in the status of the ﬁve newer specialized high
schools,3 as well as in the legislative history of the Hecht-Calandra Act. Id. However, as
even Defendants admit, “some of the interests advocated by the Proposed Intervenors are
implicated in this action.” Id. While Defendants are correct that intervention “cannot be
used as a means to inject collateral issues into an existing action,” United States v. City of
New York, 198 F.3d 360, 365 (2d Cir. 1999) (internal quotation marks and citations
omitted), this is admittedly not a case where Proposed Intervenors’ interests “are only
collaterally related to the subject matter of this . . . action.” Id. (emphasis added). Here,
Proposed Intervenors have raised two signiﬁcant interests in this litigation. fe ﬁrst is
“an interest in increased access to educational opportunity, which is directly impacted by
this challenge to the [revised Discovery program].”4 Doc. 101 at 18. fe second is an


(“[W]e need not address the standing of the intervenor-defendants, whose position here is identical to
[Defendants’].”), overruled on other grounds by Citizens United v. Fed. Election Comm’n, 558 U.S. 310
(2010). However, “an intervenor of right must have Article III standing in order to pursue relief that is
diﬀerent from that which is sought by a party with standing.” Town of Chester, N.Y. v. Laroe Estates, Inc.,
137 S. Ct. 1645, 1651 (2017).
3
 As noted above, the Hecht-Calandra Act only explicitly names three schools. Proposed Intervenors
appear to suggest that DOE could have immediately changed the admissions policy for the ﬁve other
specialized high schools without legislative approval. Doc. 101 at 24.
4
 fe record is silent as to whether the eighth-grade students named as Proposed Intervenors—A.S., C.M.,
N.D.F., and N.E.F—still maintain this interest. However, at least the seventh-grade student, K.B., may still
have an interest in increased access to the Specialized High Schools.



                                                     8
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 9 of 18




interest “in preserving any amount of increased racial diversity and decreased racial
isolation that the [revised Discovery program] promises to bring to the Specialized High
Schools.” Doc. 101 at 19. At least these interests are “direct, substantial, and legally
protectable,” rather than “remote from the subject matter of the proceeding, or . . .
contingent upon the occurrence of a sequence of events.” Brennan v. New York City Bd.
of Educ., 260 F.3d 123, 129 (2d Cir. 2001) (internal quotation marks and citations
omitted). As such, the ﬁrst criterion in met.
           Interests Impaired by Outcome of the Litigation
       Defendants next suggest that Proposed Intervenors’ ability to protect their
interests will not be impaired if they are not allowed to intervene. Speciﬁcally, they posit
that “[i]f Proposed Intervenors believe DOE has injured them, they may bring a separate
suit against DOE. fis action will have no res judicata eﬀect upon them, unless they
become parties.” Doc. 92 at 5. But Defendants misconstrue Proposed Intervenors’
interests. feir claim is not that DOE has injured them, but rather that, if the revised
Discovery program were to end as a result of this litigation, their interests in educational
equity and school diversity would be impacted. Unlike in United States v. City of New
York, to which Defendants point for support, Proposed Intervenors have not had
“opportunities to raise their concerns independent of this . . . action.” 198 F.3d at 366.
Indeed, Proposed Intervenors have no other avenue to defend the revised Discovery
program. And, if this Court strikes down the revised program, Proposed Intervenors
would have no recourse to appeal or otherwise contest the decision if they remain non-
parties. fis criterion is therefore also met.
           Interests Not Adequately Protected by Defendants
       Finally, both Plaintiﬀs and Defendants argue that, to the extent Proposed
Intervenors have a legally protected interest that would be substantially aﬀected by the
outcome of this litigation, such interest is adequately represented by Defendants. Where,
as here, Proposed Intervenors share “the same ultimate objective” as Defendants, Doc.


                                                9
      Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 10 of 18




101 at 21, Defendants are presumed to adequately represent their interests, and it is
Proposed Intervenors’ burden to overcome this presumption. U.S. Postal Serv. v.
Brennan, 579 F.2d 188, 191 (2d Cir. 1978). fe Second Circuit has not set forth “a hard-
and-fast rule of what form of showing must be made to rebut a presumption of adequate
representation when there is an identity of interest between the putative intervenor and an
existing party to the action.” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171,
180 (2d Cir. 2001). Instead, it has oﬀered general guidelines. “Although perhaps not an
exhaustive list, we generally agree . . . that evidence of collusion, adversity of interest,
nonfeasance, or incompetence may suﬃce to overcome the presumption of adequacy.”
Id.
         As an initial matter, the parties disagree over whether there is an even greater

presumption of adequacy when the government is defending its own actions in a
sovereign capacity. fe Second Circuit has conclusively established that “[a] state is
presumed to represent the interests of its citizens . . . when it is acting in the lawsuit as a
sovereign.” United States v. Yonkers Bd. of Educ., 902 F.2d 213, 218 (2d Cir. 1990)
(quoting United States v. State of New York, 820 F.2d 554, 558 (2d Cir. 1987)). However,
a question remains as to whether this presumption is identical to that which exists when
there is an identity of interests between the parties, see, e.g., Butler, 250 F.3d 171, or if it

is, instead, akin to a second, heightened presumption, see, e.g., Stuart v. Huﬀ, 706 F.3d
345, 351–52 (4th Cir. 2013). As Plaintiﬀs concede, “the Second Circuit has not
explained the precise eﬀect of th[is] second presumption.” 5 Doc. 93 at 6. fis Court


5
 A strong showing is undoubtedly required when the government party is suing in its capacity as parens
patriae. See United States v. Hooker Chems. & Plastics Corp., 749 F.2d 968, 987 (2d Cir. 1984). How-
ever, that is not Defendants’ posture in this litigation. At least one court in this district has interpreted Sec-
ond Circuit precedent to mean that
              [I]n considering a motion to intervene as of right on the side of a government
              entity in an action in which the government entity is not suing as parens pa-
              triae, but rather is defending the legality of its actions or the validity of its laws
              or regulations, courts should examine both (1) whether the government entity has




                                                       10
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 11 of 18




need not do so either at this juncture, as it ﬁnds that Proposed Intervenors have made a
strong enough showing that their interests are adverse to Defendants’ so as to overcome
even a heightened presumption of adequacy.
        Proposed Intervenors suggest that their interests are adverse to Defendants’ in at
least four ways. First, they argue that they have a long-term interest in promoting
diversity in the Specialized High Schools, which Defendants may not adequately
represent both during this litigation and beyond. Second, they argue that Defendants
have independent interests both in resolving this case and in timeliness that may come
into conﬂict with their interests in promoting diversity. fird, they posit that they will
bring a real-life perspective to this litigation that Defendants cannot bring on their own.
Finally, they argue that Defendants are disincentivized from raising certain factual and

legal arguments that may be necessary to defend their position. fe Court addresses each
of these in turn.
        a. Long-Term Interests
        Proposed Intervenors posit that “this administration has enacted the modest
changes at issue in this case only after years of advocacy by parents and civil rights
groups.” Doc. 101 at 22. As such, Defendants cannot be presumed to adequately
represent Proposed Intervenors’ interests during this litigation, as their policy position
might change; nor can Defendants be presumed to adequately represent Proposed
Intervenors’ interests in a long-term solution that can “withstand the policy changes of
future administrations.” Id. Proposed Intervenors cite to New Mexico Oﬀ-Highway
Vehicle Alliance v. U.S. Forest Service, 540 F. App’x 877 (10th Cir. 2013), and Kleissler
v. U.S. Forest Service, 157 F.3d 964 (3d Cir. 1998) in support of these propositions. In


            demonstrated the motivation to litigate vigorously and to present all colorable
            contentions, and (2) the capacity of that entity to defend its own interests and those
            of the prospective intervenor.

Herdman v. Town of Angelica, 163 F.R.D. 180, 190 (W.D.N.Y. 1995).




                                                     11
    Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 12 of 18




Oﬀ-Highway Vehicle Alliance, the Tenth Circuit held that environmental groups could
intervene as of right in a challenge to the Forest Service’s plan to reduce the number of
roads and trails available for motor vehicle use in Santa Fe National Forest. In so
holding, it found that “there is no guarantee that the Forest Service’s policy will not shift
during litigation; it may decide to grant the [Plaintiﬀ’s] goals in full or in part.” 540 F.
App’x at 881. Similarly, in Kleissler, the fird Circuit allowed school districts,
municipalities, logging companies, and trade associations to intervene as of right in an
action seeking to restrict logging activities in Allegheny National Forest, ﬁnding that
“[a]lthough it is unlikely that the intervenors’ economic interest will change, it is not
realistic to assume that the agency’s programs will remain static or unaﬀected by
unanticipated policy shifts.” 157 F.3d at 974.

       Of course, neither of these cases are binding on this Court. Moreover, they are
distinguishable in key ways. In Oﬀ-Highway Vehicle Alliance, the Forest Service had
declined to take a position on the motion to intervene. In allowing the motion to
intervene, the court found that this “silence on any intent to defend the [environmental
groups’] special interests [was] deafening.” 540 F. App’x at 822 (internal quotation
marks and citation omitted). fis is not the case here, where Defendants have asserted
that they “can and will adequately defend the legality of the challenged changes to the

Discovery [p]rogram.” Doc. 92 at 6. And in Kleissler, the Forest Service had declined to
appeal an adverse ruling in a companion case, giving “legitimate pause to the lumber
companies’ conﬁdence in adequate representation by the Service.” 157 F.3d at 973. fe
court there found that “the government represents numerous complex and conﬂicting
interests in matters of this nature,” and that the intervenors’ business interests “may
become lost in the thicket of sometimes inconsistent governmental policies.” Id. at 973–
74. Proposed Intervenors have pointed to no such inconsistent policies here. fough
they refer to Defendants’ approach as “modest,” this in no way suggests that Defendants’
commitment to defending the revised Discovery program is insincere. Unlike in both


                                              12
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 13 of 18




Oﬀ-Highway Vehicle Alliance and Kleissler, Proposed Intervenors’ fears that Defendants

will switch course mid-litigation is based on nothing more than speculation. Without

more, this is insuﬃcient to warrant intervention as of right.6
         b. Interests in Case Resolution and Timeliness
         Next, Proposed Intervenors posit that Defendants have an institutional interest in

the timely resolution of this case that may compete with their interests in maintaining the

revised Discovery program. In support, Proposed Intervenors point to Brennan v. New

York City Department of Education, a Title VII action where the Second Circuit upheld

intervention as of right, ﬁnding that the Board of Education had both an interest in
defending its hiring practices and “an equally strong or stronger interest in bringing such

litigation to an end by settlements involving the displacement of employees who are not

parties to the action.” 260 F.3d at 133. However, as the Second Circuit noted in that

case, the Department of Education was being sued in its capacity as an employer. In this

capacity, the Court found, the Department of Education might “behave like a stakeholder

rather than an advocate.” Id. Here, however, there is little concern that Defendants will

not behave as Proposed Intervenors’ advocates.7 Certainly, the record gives no indication

that Defendants will seek to settle this litigation in a way that harms Proposed

Intervenors.8 Nor are disagreements over trial strategy—whether or not this has been

6
 As to Proposed Intervenors’ concern that Defendants cannot be “presumed to adequately represent
Proposed Intervenors with respect to ensuring a lasting resolution to this case designed to withstand the
policy changes of future administrations,” Doc. 101 at 22, the Court is unconvinced that such relief is
available as this litigation is currently structured. fis case presents the narrow issue of whether the revised
Discovery program violates the Fourteenth Amendment’s Equal Protection Clause. fis question does not
contemplate the issuance of a permanent injunction that would require Defendants to maintain the policy as
proposed. As noted above, “[i]ntervention . . . cannot be used as a means to inject collateral issues into an
existing action.” City of New York, 198 F.3d at 365 (internal quotation marks and citation omitted).
7
 While Proposed Intervenors are correct that Defendants have chosen to maintain the ﬁve newer
specialized high schools not explicitly named in the Hecht-Calandra Act under the Act’s testing regime, this
decision is neither at issue in nor at odds with this litigation.
8
  fe Court also ﬁnds Proposed Intervenors’ concerns over Defendants’ request for an expedited decision
overstated. fis request in no way reﬂected a retreat from Defendants’ position on the merits, but was,
instead, an appeal to the Court, advising it of potential administrative ramiﬁcations should a preliminary
injunction issue after a certain date. See Doc. 43.



                                                      13
    Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 14 of 18




inﬂuenced by Defendants’ institutional interests—suﬃcient to suggest an adversity of
interests. “If disagreement with an actual party over trial strategy . . . were suﬃcient
basis for a proposed intervenor to claim that its interests were not adequately represented,
the requirement would be rendered meaningless.” Yonkers Bd. of Educ., 902 F.2d at 218.
       c. Individual and Community Perspectives
       Proposed Intervenors next argue that their interests are inadequately represented
because they “bring to this litigation the real-life experience of communities and families
who will directly beneﬁt from the educational opportunities presented by the
[s]pecialized [h]igh [s]chools,” while “Defendants bring an institutional and political
perspective to th[e] controversy.” Doc. 101 at 25. fis does not go to an adverse interest,
but rather to diﬀerent motivations to litigate (and, if anything, suggests that Proposed
Intervenors’ motivations may be complementary, rather than adverse, to Defendants’).
As the Second Circuit has squarely held, “[a] putative intervenor does not have an
interest not adequately represented by a party to a lawsuit simply because it has a motive
to litigate that is diﬀerent from the motive of an existing party.” Nat. Res. Def. Council,
Inc. v. New York State Dep’t of Envtl. Conservation, 834 F.2d 60, 61–62 (2d Cir. 1987).
Indeed, “[s]o long as the party has demonstrated suﬃcient motivation to litigate
vigorously and to present all colorable contentions, a district judge does not exceed the
bounds of discretion by concluding that the interests of the intervenor are adequately
represented.” Id. at 62. Here, there can be no doubt that Defendants have, at the very
least, shown a motivation to litigate vigorously.
       d. Incentive to Raise Necessary Factual and Legal Arguments
       Proposed Intervenors’ next concern, however, goes directly to whether
Defendants have been reticent to present all colorable contentions. In particular,
Proposed Intervenors point to a reluctance to shed light on “evidence of past intentional
discrimination, including the origins of the single-test admissions policy, and legal
arguments regarding the City’s duty to eradicate discrimination.” Doc. 101 at 25.


                                             14
    Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 15 of 18




Presumably, such evidence would become relevant if the Court found that the revised
Discovery program should be reviewed under strict scrutiny, as remedying past
discrimination can be a compelling government interest. See Parents Involved in Cmty.
Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720–21 (2007).
       Plaintiﬀs argue that this is not a “colorable legal defense” because there has been
no previous ﬁnding that the Hecht-Calandra Act was enacted for discriminatory purposes.
“Without a court order declaring Hecht-Calandra discriminatory,” they argue,
“Defendants could not have intended to remedy any intentional discrimination.” Doc. 93
at 13. Proposed Intervenors correctly counter that this argument improperly goes to the
merits of their claim. “[E]xcept for allegations frivolous on their face, an application to
intervene cannot be resolved by reference to the ultimate merits of the claims which the

intervenor wishes to assert following intervention . . . .” Oneida Indian Nation v. New
York, 732 F.2d 261, 265 (2d Cir. 1984).
       Defendants, on the other hand, posit that the constitutionality of Hecht-Calandra
is a purely collateral issue that “has not been raised by the parties and is not necessary to
the decision in this case.” Doc. 92 at 5. fey further argue that challenging the
constitutionality of the Hecht-Calandra Act would mean that other parties, including the
State of New York, would then have the right to intervene to defend the statute. Id. at 3.

fese rationales initially sound in litigation strategy rather than self-interest. Indeed, as
the Court noted in its Preliminary Injunction Order, Defendants in this case have
previously announced that they would lobby the New York legislature to amend or repeal
the Hecht-Calandra Act. McAuliﬀe, 364 F. Supp. 3d at 268–69.
         However, Defendants have clearly shown a reticence to any defense, such as this
one, that might implicate the DOE’s own purported history of discrimination. Indeed,
one of the very conditions they seek to impose on any possible intervention is that
Proposed Intervenors not be permitted to “advance any argument or propound any
discovery relating to or arising from a contention that DOE has previously discriminated


                                             15
     Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 16 of 18




against any class of students.” Doc. 92 at 1, 7. In doing so, Defendants have eﬀectively
admitted their adversity to the very argument Proposed Intervenors seek to make in
defense of the revised Discovery program. fis constitutes a strong showing that
Proposed Intervenors and Defendants have adverse interests in this litigation and is
suﬃcient, in this case, to overcome the presumption of adequate representation. See, e.g.,
Cotter v. Mass. Ass’n of Minority Law Enforcement Oﬃcers, 219 F.3d 31, 35–36 (1st Cir.
2000) (allowing intervention as of right where applicants had expressed an intention to
defend the use of racial criteria as a proper remedial measure to counter both past and
current discrimination because there was ample reason for defendants “to resist a defense
premised on a showing that its tests are currently in violation of law”).
                                                   ***

         For the reasons stated above, Proposed Intervenors’ motion to intervene pursuant
to Rule 24(a)(2) is granted.9
         B. Conditions
         Defendants maintain that even if Proposed Intervenors are granted intervention as
of right, the Court may still impose certain conditions on such intervention. fese
conditions include that Proposed Intervenors not be permitted to: “(i) materially expand
discovery; (ii) join new parties; (iii) bring a cross-claim against Defendants; (iv) seek
relief other than dismissal of the action[;] or (v) advance any argument or propound any




9
  Even if the Court had not granted Proposed Intervenors’ motion under Rule 24(a)(2), it would have
granted their motion for permissive intervention under Rule 24(b). fere is no dispute among the parties
that Proposed Intervenors’ application is timely or that their claims share common questions of law and fact
with the main suit. Moreover, Proposed Intervenors will undoubtedly contribute “to full development of
the underlying factual issues in the suit and to the just and equitable adjudication of the legal questions
presented.” Grewal, 2014 WL 2095166, at *3 (internal quotation marks and citation omitted). Proposed
Intervenors include children directly impacted by the revised Discovery program, as well as the
organizations that serve these and other children like them. fis is a unique perspective and “will greatly
contribute to the Court’s understanding of this case.” Miller v. Silbermann, 832 F. Supp. 663, 674
(S.D.N.Y. 1993).




                                                    16
    Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 17 of 18




discovery relating to or arising from a contention that DOE has previously discriminated
against any class of students.”
       “In amending Fed. R. Civ. P. 24(a), the Advisory Committee on Rules suggested
that intervention of right under the Rule might be subject to appropriate conditions or
restrictions responsive among other things to the requirements of eﬃcient conduct of the
proceedings.” Shore v. Parklane Hosiery Co., 606 F.2d 354, 356 (2d Cir. 1979) (internal
quotation marks and citations omitted). Courts disagree, however, on what sorts of
conditions, if any, are appropriate. See 7C Wright, Miller & Kane, Federal Practice and
Procedure § 1922 (3d ed. 2019 Update).
       Proposed Intervenors argue that the ﬁrst four proposed conditions are largely
moot. Doc. 96 at 9–10. At a pre-motion conference held on April 19, 2019, they

represented that they did not anticipate requiring signiﬁcant additional discovery; that
they had no plans to ﬁle a cross-claim against the DOE or to join new parties; and that
they had no plans to seek relief beyond dismissal. As such, the Court sees no reason to
impose these conditions.
       As to the ﬁfth condition, Proposed Intervenors argue that they have “raised the
possibility of making this legal argument solely as a direct defense to the central claim in
this case only if the erroneous legal standard proposed by Plaintiﬀs is adopted by this

Court.” Doc. 96 at 9 (emphasis added). Given this limited context and given the
representation that Proposed Intervenors do not seek much discovery beyond what has
already been produced, the Court fails to see how the parties would be prejudiced by the
introduction of this argument. In any event, the Court declines to hamstring Proposed
Intervenors in this fashion.




                                             17
       Case 1:18-cv-11657-ER Document 124 Filed 03/24/20 Page 18 of 18



III.     CONCLUSION
         For the foregoing reasons, Proposed Intervenors’ motion is GRANTED. fe

Clerk of Court is respectfully directed to terminate the motion, Doc. 100.


         SO ORDERED.


Dated:    March 24, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            18
